Morse & Morse, PLLC 1400 Old Country Road, Suite 302 Westbury, NY 11590 Tel: 516-487-1446 Fax: 516-487-1452 Email: morgold@aol.com October 31, 2007 Paul Fischer, Staff Attorney Division of Corporation Finance Telephone Number: 202-551-3415 Facsimile Number. 202-7729205 Mail Stop 3720 Re:Anchor Funding Services, Inc. Registration Statement on Form 10-SB/A Quarterly Report on Form 10Q-SB for the period ended June 30, 2007 File No. 0-52589 Dear Mr. Fischer: We have today electronically filed Amendment No. 4 to the Form 10-SB/A. This filing responds to the Staff’s recent comment letter to amend the auditor’s report to reference the restated financials. If you have any questions or comments, please do not hesitate to call. Very truly yours, MORSE & MORSE, PLLC By: /s/Steven Morse Managing Member
